      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 1 of 7
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                          UNITED STATES DISTRICT COURT                              October 08, 2020
                           SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                               VICTORIA DIVISION

UNITED STATES OF AMERICA,                     §
 Plaintiff,                                   §
                                              §
       v.                                     §               CRIMINAL NO. 6:19-145
                                              §
ROBERT SAENZ,                                 §
 Defendant.                                   §

                          MEMORANDUM OPINION & ORDER

       Defendant Robert Saenz is charged with conspiracy to possess with intent to distribute

cocaine. Now pending is Defendant’s motion to suppress (D.E. 22), to which the Government

responded (D.E. 24). Two evidentiary hearings were held (6/2/2020 Hrg. Tr., D.E. 37; 7/8/2020

Hrg. Tr., D.E. 42), after which Defendant and the Government filed supplemental memoranda

(D.E. 39, 40).

I. Factual Background

       On July 31, 2019, Goliad County Sheriff’s Deputy Mark Williams and Victoria Police

Department Officer Troy Gilliam were patrolling U.S. Highway 59 near Goliad, Texas, as part of

a joint task force targeting drug interdiction. They observed Defendant drive by with an iPad

mounted on his windshield and pulled him over, believing it violated Texas Transportation Code

§ 547.613.

       Officer Gilliam approached the passenger side of the vehicle and informed Defendant of

the reason for the stop. He explained almost immediately that he was not going to give

Defendant a citation for the alleged traffic code violation, but instead wanted to keep him

informed of the law. After Defendant removed the iPad from the windshield, Officer Gilliam

asked him to step out of the vehicle and requested his driver’s license. Defendant admitted his

license was expired and showed Officer Gilliam paperwork that was purported to be the renewal.


                                              1
      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 2 of 7




       Officer Gilliam gave Defendant’s license to Deputy Williams to run a check for validity

and outstanding warrants. Because there was a dedicated dispatcher serving the task force, the

return came back within 40 to 45 seconds. The dispatcher reported that Defendant’s license was

valid, there were no outstanding warrants for his arrest, and the car was not stolen; however,

Deputy Williams chose not to tell Officer Gilliam he had received an “all clear.”

       Meanwhile, Officer Gilliam questioned Defendant about his travel plans. When asked

where he was coming from, Defendant responded that he had been in Corpus Christi for a tarot

card reading and visited his aunt, and he was on his way back to Yoakum. He explained that the

purpose of the tarot reading was because he was hoping to open a business in the future. Then he

said something about beer and asked Officer Gilliam if he drank. He also offered that he had

spent 11 years in the penitentiary. Officer Gilliam testified that Defendant seemed nervous,

volunteered too much information, and attempted to redirect the officer’s attention, which he

found suspicious.

       Deputy Williams testified that he also found Defendant’s story about the tarot card

reading to be questionable and that taking Highway 59 from Corpus Christi to Yoakum was a

longer route and “out of the norm.” Even though Deputy Williams always informed Officer

Gilliam immediately when a check came back clear, he decided not to in this instance because of

these “red flags” and because “there’s a system of questions that we ask on every traffic stop and

he hadn’t gotten to that point yet. So I was going to let him finish his conversation.” 7/8/2020

Hrg. Tr. at 13:23-25.

       Officer Gilliam then began that “system of questions,” asking Defendant if he had drugs,

guns, or large sums of money in the car, and listing several narcotics by name. Defendant denied

the presence of each. Approximately five minutes after the stop was initiated, Officer Gilliam

requested permission to search the vehicle. After Defendant denied consent, Officer Gilliam


                                                2
      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 3 of 7




informed him that he was going to get his K-9 unit to walk around the vehicle for a sniff, and

that if Defendant had something in the car, it would be better to say something now. Defendant

asked for permission to call his wife, explaining that he had a “joint” (marijuana cigarette) in the

car and that someone would need to get his minor son, who was sitting in the back seat. After

more questioning, Defendant admitted that there was also cocaine in his vehicle. The officers

then searched the vehicle, found the cocaine, and arrested Defendant.

II. Defendant’s Motion to Suppress

       Defendant moves to suppress all evidence seized during the search of his vehicle, any

statements he made during his unlawful detention or following his arrest, and any testimony by

other persons related to said evidence and statements, on the grounds that: (1) the stop was not

justified at its inception; (2) law enforcement unlawfully prolonged the stop by asking questions

unrelated to any traffic violation after the computer check had come back clean and after

Defendant had already denied consent to search; and (3) Defendant’s statements that he had

marijuana and cocaine in the vehicle could not give rise to probable cause to search the vehicle

because they were made while he was being unlawfully detained.

III. Legal Standard

       Routine traffic stops, being closer in nature to investigatory detentions rather than a full

blown arrest, are governed by the principles set out in Terry v. Ohio, 392 U.S. 1 (1968).

Berkemer v. McCarty, 468 U.S. 420, 439 (1984); United States v. Brigham, 382 F.3d 500, 506

(5th Cir. 2004) (en banc). The legality of a police investigatory stop under Terry is assessed in

two parts: (1) whether the officer's action was justified at its inception, and (2) whether the

officer's subsequent actions were reasonably related in scope to the circumstances that justified

the stop. Terry, 392 U.S. at 19–20; Brigham, 382 F.3d at 506.




                                                 3
      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 4 of 7




       During the stop, the officer may examine driver’s licenses and vehicle registrations and

run computer checks as part of the investigation of the circumstances that originally caused the

traffic stop. United States v. Pack, 612 F.3d 341, 350 (5th Cir.), opinion modified on denial of

reh’g, 622 F.3d 383 (5th Cir. 2010). The officer may also ask about the purpose and itinerary of

the occupant’s trip as part of this investigation. Id. An officer may ask questions on subjects

unrelated to the circumstances that caused the stop, so long as the unrelated questions do not

extend the duration of the stop. Id. However, once an officer’s initial suspicions “have been

verified or dispelled, the detention must end unless there is additional reasonable suspicion

supported by articulable facts.” United States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006).

       “An investigation into the initial cause of a stop finishes ordinarily when ‘computer

checks come back clean.’” United States v. Madrigal, 626 F. App’x 448 (5th Cir. 2015)

(unpublished) (citing United States v. Brigham, 382 F.3d 500, 508 (5th Cir. 2004)). “Once an

investigation into the initial cause of a stop finishes, reasonable suspicion disappears—unless

reasonable suspicion of another crime arose.” Id. (citing United States v. Jenson, 462 F.3d 399,

404 9 (5th Cir. 2006); Pack, 612 F.3d at 350). The Supreme Court has further held that, absent

reasonable suspicion, police may not extend an otherwise-completed traffic stop, in which a

ticket or warning has been issued, in order to conduct an unrelated search. Rodriguez v. United

States, 575 U.S. 348, 350 (2015) (dog sniff performed after officer issued written warning for

traffic violation held unlawful).

IV. Analysis

       At the close of the second hearing, the Court ruled from the bench that the initial stop was

valid. 7/8/2020 Hrg. Tr. at 54:16–55:1. As the Court previously explained, the issue here is what

happened after Officer Gilliam took Defendant out of the car and whether he had reasonable

suspicion to continue questioning Defendant after the reason for the stop had ended.


                                                4
      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 5 of 7




       Defendant maintains that because Officer Gilliam stated from the outset that he was not

going to issue a citation, the only thing left to investigate was whether Defendant’s license was

valid or if he had any warrants. It was only after the “all clear” confirmation from the computer

check that Officer Gilliam escalated his interrogation regarding the possibility of illegal narcotics

in the car, running down a laundry list of drugs. Defendant denied the presence of drugs and

denied consent to search, only admitting he had marijuana in the car after Officer Gilliam

threatened to bring out his drug K-9 for a sniff. Officer Gilliam and Deputy Williams both

conceded that they did not have probable cause to search the vehicle until Defendant admitted he

possessed marijuana. According to Defendant, because his statement regarding the marijuana

was made while he was being illegally detained, it could not give rise to probable cause to search

his vehicle.

       The Government attempts to distinguish the Supreme Court’s Rodriguez decision by

arguing that the length of Defendant’s entire detention was only 5 minutes and 33 seconds, and

therefore reasonable. According to the Government, “To suppress this stop would be to

discourage the efficient and courteous officer in his daily pursuit of efficient, courteous and fast

public service.” D.E. 49, p. 8. The Supreme Court rejected a similar argument by the government

in Rodriguez “that by completing all traffic-related tasks expeditiously, an officer can earn bonus

time to pursue an unrelated criminal investigation.” See Rodriguez, 575 U.S. at 357. “If an

officer can complete traffic-based inquiries expeditiously, then that is the amount of time

reasonably required to complete the stop’s mission.” Id. The fact that the entire stop lasted under

six minutes does not render it reasonable. What matters is whether the officers had developed

reasonable suspicion of criminal activity at the time the computer check came back clear.

       Officer Gilliam testified that he had reasonable suspicion to continue questioning

Defendant after the “all clear” based on the following “indicators”: (1) “unsolicited information”


                                                 5
       Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 6 of 7




(Defendant responded that he went to Corpus Christi for a tarot card reading, when he was only

asked where he was coming from and not what he was doing there); (2) two “convincing

statements” (Defendant added that he also visited his aunt while in Corpus Christi and

volunteered that he had gone to the penitentiary for 11 years but had done his time); (3)

“redirection” (Defendant asked Officer Gilliam about beer); and (4) travel itinerary (Defendant

took a longer route through small towns that would slow him down). 7/8/2020 Hrg. Tr. at 30:12-

22.

        The Court finds none of these “indicators” is sufficient to give rise to reasonable

suspicion of criminal activity. While “inconsistent and untruthful statements can be a factor in

developing reasonable suspicion during a traffic stop,” neither Officer Gilliam nor Deputy

Williams testified that Defendant’s answers were inconsistent or untruthful, just unsolicited. See

United States v. Berry, 664 F. App’x 413, 419 (5th Cir. 2016), as revised (Dec. 14, 2016).

Moreover, Defendant’s travel route—which was only nine miles longer than the route suggested

by Officer Gilliam and Deputy Williams—“added little or no weight to suspicion.”1 See

Madrigal, 626 F. App’x at 452 (40-mile difference between routes not suspicious). Finally,

Officer Gilliam acknowledged that his primary source of suspicion was Defendant’s body

language while he responded to questions about narcotics in the vehicle. While watching a video

of the traffic stop, Officer Gilliam testified:

         Right here. This is where I’m starting to get interested.

        Notice now we see how much physical reaction we have as compared to, what, 20
        seconds ago he was closed off, arms in front. This is the narcotics, asking if he
        has anything illegal in the car. How many times has he moved his arms at that
        point?



         1. According to Google Maps, the route Defendant took, from Corpus Christi to Yoakum via Beeville and
Goliad, is 138 miles and takes 2 hours, 18 minutes to drive. The shorter route passing through Refugio and around
Victoria is 127 miles and takes 2 hours to drive.

                                                       6
      Case 6:19-cr-00145 Document 52 Filed on 10/06/20 in TXSD Page 7 of 7




       Prior to this, when I baselined him, he’s like this, closed off. So once I saw this, it
       was something else.

7/8/2020 Hrg. Tr. at 33:8-15. Officer Gilliam conceded that this did not occur until after the “all

clear.” Id. at 33:19-21.

       The Court finds Officer Gilliam and Deputy Williams had not developed reasonable

suspicion to justify extending the stop after the computer check came back clean and the purpose

of the stop was complete. Defendant’s continued detention and interrogation after that point

violated his Fourth Amendment rights, as did the warrantless search of his vehicle and his

resulting arrest. Under the exclusionary rule, which “was adopted to effectuate the Fourth

Amendment right of all citizens, . . . evidence obtained in violation of the Fourth Amendment

cannot be used in a criminal proceeding against the victim of the illegal search and seizure.”

United States v. Calandra, 414 U.S. 338, 347 (1974). All evidence obtained as a result of

Defendant’s unlawful detention must therefore be suppressed.

V. Conclusion

       For the foregoing reasons, Defendant’s motion to suppress (D.E. 22) is GRANTED.

     It is so ORDERED this 14th day of September,2020.




                                              ____________________________________
                                                         JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                 7
